 1
                                                          Honorable Christopher M. Alston
 2                                                        Chapter 11
                                                          Hearing Location: Seattle
 3                                                        Hearing Date: December 14, 2018
                                                          Hearing Time: 9:30 a.m.
 4                                                        Chapter 11
 5
       Thomas S. Linde
 6     Schweet Linde & Coulson, PLLC
 7     575 S. Michigan St.
       Seattle WA 98108
 8

 9

10                            IN THE UNITED STATES BANKRUPTCY COURT
11                                WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
12
                                                          No. 13- 20151-CMA
13      In re:
                                                          OBJECTION TO MOTION TO REOPEN
14      JACOB BUTTNICK,                                   CASE, APPLICATION FOR APPROVAL OF
                                                          TRUSTEE FEES, APPLICATION FOR
15                              Debtor.                   COMPENSATION OF ACCOUNTANT,
16                                                        AND APPLICATION FOR
                                                          COMPENSATION OF ATTORNEY
17

18
                                            I. RELIEF REQUESTED
19

20               Creditors Jolan, Inc. and Lance Miyatovich (the "Jolan Creditors") file this Objection to

21     Motion to Reopen Case, Application for Approval of Trustee Fees, Application for

22     Compensation of Accountant, and Application for Compensation of Attorney ("Objection"). The
23
       Jolan Creditors respectfully request that the Court deny the Trustee's Motion to Reopen Case,
24
       Application for Approval of Trustee Fees, Application for Compensation of Accountant, and
25
       OBJECTION TO MOTION TO REOPEN                              SCHWEET LINDE & COULSON, PLLC
26                                                                        575 S. MICHIGAN ST.
       CASE, APPLICATION FOR APROVAL OF
       TRUSTEE FEES, APPLICATION FOR                                      SEATTLE WA 98108
       COMPENSATION OF ACCOUNTANT,                                 P: 206-275-1010 || F: 206-381-0101
       AND APPLICATION FOR
       COMPENSATION OF ATTORNEY - 1

     Case 13-20151-CMA          Doc 192     Filed 12/07/18     Ent. 12/07/18 19:18:06     Pg. 1 of 8
 1     Application for Compensation of Attorney (the "Motion") because: (1) this Court lacks
 2
       jurisdiction to grant the Motion because this proceeding was dismissed over four years ago; and
 3
       (2) notwithstanding this lack of jurisdiction, even if the Court has jurisdiction, through equitable
 4
       subrogation, the Jolan Creditors would be entitled to the rents collected by the Trustee Ronald G.
 5
       Brown (the "Trustee") which were subject to assignments of rents in the deeds of trust held by Jacob
 6

 7     Buttnick's secured creditors at the time of the dismissal of this Chapter 11.

 8                                          II. FACTS

 9
               This bankruptcy was filed on November 20, 2013, by the Debtor Jacob Buttnick
10

11     ("Debtor"). See Dkt # 1. At the time of filing, Debtor's assets were being administered in a state

12     Court receivership in King County Cause No. 13-2-23670-2 SEA (the "Receivership") which

13     included Debtor's real property at 201, 203, 205 First Ave. S., Seattle, WA (the "Property")
14     which was the Debtor's primary asset. At the time of filing, Whidbey Island Bank held a first
15
       position deed of Trust against the Property which included an assignment of rents. See, i.e.,
16
       Response of Whidbey Island Bank to Motion to Appoint Chapter 11 Trustee, Dkt. # 39. Fairview
17
       Investment Funds, I LLC ("Fairview") also had three deeds of trust recorded against the Property
18

19     which also held assignments of rents. See Claim 4-1; see also Fairview Investment Funds I, LLC 's

20     Response to Receiver's Motion to Approve Accounting, Award Compensation, Etc., Dkt #31.

21     Finally, pursuant to their state court judgment, behind Whidbey Island Bank and Fairview's liens, the
22     Jolan Creditors also had a lien on the Property, subordinate to that of Whidbey Island Bank and
23
       Fairview, pursuant to a Stipulated Judgment entered in the King County Superior Court on August 9,
24

25
       OBJECTION TO MOTION TO REOPEN                                 SCHWEET LINDE & COULSON, PLLC
26                                                                           575 S. MICHIGAN ST.
       CASE, APPLICATION FOR APROVAL OF
       TRUSTEE FEES, APPLICATION FOR                                         SEATTLE WA 98108
       COMPENSATION OF ACCOUNTANT,                                    P: 206-275-1010 || F: 206-381-0101
       AND APPLICATION FOR
       COMPENSATION OF ATTORNEY - 2

     Case 13-20151-CMA          Doc 192      Filed 12/07/18      Ent. 12/07/18 19:18:06     Pg. 2 of 8
 1     2012. See Declaration of Lance Miyatovich in Support of Motion for Relief from the Automatic
 2
       Stay by Creditors Jo/an, Inc., and Lance Miyatovich, Dkt. # 95 at 28.
 3
              During the pendency of the bankruptcy, the Trustee collected rents on the Property, and
 4
       as early as March 31, 2014, had collected approximately $25,000 from collected rents which, as
 5
       the Trustee acknowledged, both Whidbey Island Bank and Fairview Investments claimed as their
 6

 7     cash collateral pursuant to assignment of rent provisions. See Trustee 's Motion to Approve Use

 8     of Cash Collateral to Pay Insurance/Bond Fee and Motion to Continue Trustee's Motions to
 9     Approve Sale or Abandon Real Estate, Dkt. # 56 at 2.
10
              On April 4, 2014, an Order Granting Relief from Stay and Dismissing Case (the
11
       "Dismissal Order") was entered dismissing this proceeding. See Notice of Dismissal, Dkt. # 172.
12
       Subsequently, on April 25, 2014, this case was closed by order of the court clerk.
13

14            Thereafter, in June of 2014, the Debtor Jacob Buttnick placed himself into another

15     receivership whereby the Property was eventually sold pursuant to an Agreed Order Approving

16     Sale Free and Clear in King County Cause No. 14-2-15399-6. See Declaration of Thomas Linde
17     in Support of Objection to Motion to Reopen Case, Application for Approval of Trustee Fees,
18
       Application for Compensation of Accountant, and Application for Compensation of Attorney,
19
       Exh. A.    Pursuant to the Agreed Order Approving Sale Free and Clear, the Property was
20
       eventually sold with Whidbey Island Bank and Fairview both being paid in full from the
21

22     proceeds of the sale. However, as noted above, the Jolan Creditor’s second judgment (entered on

23     April 17, 2014 after this bankruptcy was dismissed) was not paid in full.

24

25
       OBJECTION TO MOTION TO REOPEN                             SCHWEET LINDE & COULSON, PLLC
26                                                                       575 S. MICHIGAN ST.
       CASE, APPLICATION FOR APROVAL OF
       TRUSTEE FEES, APPLICATION FOR                                     SEATTLE WA 98108
       COMPENSATION OF ACCOUNTANT,                                P: 206-275-1010 || F: 206-381-0101
       AND APPLICATION FOR
       COMPENSATION OF ATTORNEY - 3

     Case 13-20151-CMA        Doc 192     Filed 12/07/18      Ent. 12/07/18 19:18:06        Pg. 3 of 8
 1            As the Trustee acknowledges in his present motion, Whidbey Island Bank and Fairview
 2
       were paid in full from the sale of the Property in the second receivership proceeding. At that same
 3
       time, the Jolan Creditors were partially paid in the second receivership but not in full.
 4
       Consequently, had the cash collateral rents collected by the Trustee been turned over and paid to
 5
       Whidbey Island Bank and/or Fairview, the Jolan Creditors would have received the benefit of
 6

 7     these rents being applied to the indebtedness of Whidbey Island Bank and/or Fairview. Because

 8     these funds were not applied to these obligations, the amounts disbursed to the Jolan Creditors in
 9     the second receivership proceeding were decreased by the same amount.
10
              Now, nearly five years after the case was dismissed, the Trustee has filed the present
11
       Motion to reopen this dismissed case to administer funds in order to pay his fees (as well as his
12
       attorney and accountant).
13

14                                               III. ISSUES

15            Whether the Court should deny the Motion when: (1) court lacks jurisdiction to grant the

16     Motion because this case was dismissed over 4 years ago; and (2) even if the Court has
17     jurisdiction, through equitable subrogation, the Jolan Creditors would be entitled to the rents
18
       collected by the Trustee which were subject to assignments of rents in the deeds of trust held by
19
       Debtor's secured creditors and should have been turned over to them.
20
                                      IV. EVIDENCE RELIED UPON
21

22        1. Declaration of Thomas S. Linde in Support of Objection to Reopen Case, Application for
             Approval of Trustee Fees, Application for Compensation of Accountant, and Application
23           for Compensation of Attorney; and

24        2. The record and files contained therein.
25
       OBJECTION TO MOTION TO REOPEN                             SCHWEET LINDE & COULSON, PLLC
26                                                                       575 S. MICHIGAN ST.
       CASE, APPLICATION FOR APROVAL OF
       TRUSTEE FEES, APPLICATION FOR                                     SEATTLE WA 98108
       COMPENSATION OF ACCOUNTANT,                                P: 206-275-1010 || F: 206-381-0101
       AND APPLICATION FOR
       COMPENSATION OF ATTORNEY - 4

     Case 13-20151-CMA        Doc 192      Filed 12/07/18    Ent. 12/07/18 19:18:06       Pg. 4 of 8
 1                                              V. ARGUMENT
 2
               A.     Because this Bankruptcy was Dismissed over Four Year Ago, this Court
 3                    Lacks Jurisdiction to Grant the Motion.

 4             The Ninth Circuit Court of Appeals has held that where a bankruptcy is dismissed, there
 5     is no longer any bankruptcy case in existence and the bankruptcy court no longer has
 6
       jurisdiction. See In re Income Property Builders, Inc., 699 F .2d 963 (9th Cir. 1982). As stated by
 7
       the Ninth Circuit Court of Appeals:
 8
                      11 U.S.C. § 349, treating the effects of a bankruptcy, obviously
 9                    contemplates that on dismissal a bankrupt is reinvested with the
10                    estate, subject to all encumbrances which existed prior to the
                      bankruptcy. After an order of dismissal, the debtor's debts and
11                    property are subject to the general laws, unaffected by bankruptcy
                      concepts. After dismissal a debtor may file another petition for
12                    bankruptcy unless the initial petitions was dismissed with
                      prejudice.
13

14     Id. at 965.

15             In this instance case, the bankruptcy was dismissed, and the Trustee, knowing it was

16     holding funds, did not challenge the dismissal or move to vacate the dismissal at any point. See
17     Fed. R. Bank. P. 9024; Fed. R. Civ. P. 60 ("A motion under Rule 60(b) must be made within a
18
       reasonable time-and for reasons (1), (2), and (3) no more than a year after the entry of the
19
       judgment or order or the date of the proceeding."). Accordingly, as the case was dismissed and
20
       not vacated within one year, the Court is without jurisdiction to grant the relief requested in the
21

22     Motion. Accordingly, the Motion should be denied.

23

24

25
       OBJECTION TO MOTION TO REOPEN                             SCHWEET LINDE & COULSON, PLLC
26                                                                       575 S. MICHIGAN ST.
       CASE, APPLICATION FOR APROVAL OF
       TRUSTEE FEES, APPLICATION FOR                                     SEATTLE WA 98108
       COMPENSATION OF ACCOUNTANT,                                P: 206-275-1010 || F: 206-381-0101
       AND APPLICATION FOR
       COMPENSATION OF ATTORNEY - 5

     Case 13-20151-CMA        Doc 192        Filed 12/07/18   Ent. 12/07/18 19:18:06      Pg. 5 of 8
 1            B.     Even if the Court has Jurisdiction, the Jolan Creditors have a Superior
                     Claim to the Funds Under the Doctrine of Equitable Subrogation.
 2

 3            As discussed, the funds collected by the Trustee were subject to assignments of rents in

 4     favor of Whidbey Island Bank and Fairview. Because the Trustee did not turnover such funds to
 5     Whidbey Island Bank and Fairview, the Jolan Creditors were denied the benefit of these funds
 6
       being applied to those obligations meaning that the amounts disbursed to the Jolan Creditors
 7
       were decreased by the amount of the funds now being held by the Trustee. As the Washington
 8
       State Supreme Court stated in Columbia Community Bank v. Newman Park, LLC, 177 Wn.2d
 9

10     566, 304 P.3d 472 (2013):

11                      Equitable subrogation allows one party to step into the shoes of
                     a second party who is owed a debt or obligation and to receive the
12                   benefit of that debt or obligation, in the absence of any contractual
                     agreement or assignment of rights between those two parties or the
13                   debtor. See *57 Winters v. State Farm Mut. Auto. Ins. Co., 144
14                   Wash.2d 869, 875, 31 P.3d 1164 (2001). Subrogation is permitted
                     without assignment in order to prevent unjust enrichment. See
15                   Prestance, 160 Wash.2d at 576, 160 P.3d 17. Unjust enrichment is
                     an equitable doctrine; thus this sort of subrogation is called
16                   equitable subrogation.
17                      In its simplest form, equitable subrogation involves three
18                   parties: a lender, a debtor, and a third party. If a third party pays a
                     debtor's outstanding loan to the lender without any formal
19                   agreement between the parties, then, under certain circumstances,
                     equity permits the third party to take over the lender's interest and
20                   receive the continuing payments of the debtor-to step into the
                     lender's shoes to the extent of the current obligation. In other
21
                     words, the third party is subrogated to the lender’s interest.
22
       177 Wn.2d at 573-574 (emphasis added).
23

24

25
       OBJECTION TO MOTION TO REOPEN                             SCHWEET LINDE & COULSON, PLLC
26                                                                       575 S. MICHIGAN ST.
       CASE, APPLICATION FOR APROVAL OF
       TRUSTEE FEES, APPLICATION FOR                                     SEATTLE WA 98108
       COMPENSATION OF ACCOUNTANT,                                P: 206-275-1010 || F: 206-381-0101
       AND APPLICATION FOR
       COMPENSATION OF ATTORNEY - 6

     Case 13-20151-CMA       Doc 192      Filed 12/07/18      Ent. 12/07/18 19:18:06       Pg. 6 of 8
 1          In the Motion, the Trustee takes for granted that he and his professionals are entitled to the
 2
       funds, but it is indisputable that if such funds had been properly turned over to the state court
 3
       receivership or to Whidbey Island Bank and/or Fairview, said funds would have gone to reduce
 4
       the amounts owing under the Whidbey Island Bank and/or Fairview's loans. Had this actually
 5
       occurred, the Jolan Creditors would have received the benefit of those funds being applied and in
 6

 7     essence paid these amounts to the prior creditors in the form of a reduced disbursement.      Thus,

 8     under the theory of equitable subrogation, the Jolan Creditors (as the party shorted) should be
 9     permitted to step into Whidbey Island Bank and Fairview's shoes under their assignments of
10
       rents and receive the benefit of the funds the Trustee has failed to turnover. Consequently, even
11
       if this Court has jurisdiction with regard to the Trustee's Motion, such funds should be paid to the
12
       Jolan Creditors under the theory of equitable subrogation.
13

14                                            VI. CONCLUSION

15            Because: (1) this court lacks jurisdiction to grant the Motion which was filed four years

16     after this bankruptcy was dismissed; and (2) even if the Court does not lack jurisdiction, the
17     Jolan Creditors are equitably subrogated to the rights of Whidbey Island Bank and Fairview and
18
       are entitled to a turnover of the funds being held by the Trustee, the Motion should be denied.
19
                      Respectfully submitted this 7th day of December, 2018
20
                                             SCHWEET LINDE & COULSON, PLLC
21
                                             Attorneys for the Jolan Creditors
22
                                             By: /s/ Thomas Linde
23                                           Thomas S. Linde, WSBA #14426
                                             Jacob D. Rosenblum, WSBA #42629
24

25
       OBJECTION TO MOTION TO REOPEN                             SCHWEET LINDE & COULSON, PLLC
26                                                                       575 S. MICHIGAN ST.
       CASE, APPLICATION FOR APROVAL OF
       TRUSTEE FEES, APPLICATION FOR                                     SEATTLE WA 98108
       COMPENSATION OF ACCOUNTANT,                                P: 206-275-1010 || F: 206-381-0101
       AND APPLICATION FOR
       COMPENSATION OF ATTORNEY - 7

     Case 13-20151-CMA         Doc 192     Filed 12/07/18     Ent. 12/07/18 19:18:06       Pg. 7 of 8
 1                                     DECLARATION OF SERVICE
 2
              On December 7, 2018, I caused this document to be filed electronically through the
 3
       CM/ECF system, which caused the Registered Participants to be served by electronic means, as
 4
       fully reflected on the Notice of Electronic Filing.
 5
              I declare under penalty of perjury that the foregoing is true and correct.
 6

 7            Signed this 7th day of December 2018 at Seattle, Washington.

 8
                                      /s/ Thomas Linde
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
       OBJECTION TO MOTION TO REOPEN                             SCHWEET LINDE & COULSON, PLLC
26                                                                       575 S. MICHIGAN ST.
       CASE, APPLICATION FOR APROVAL OF
       TRUSTEE FEES, APPLICATION FOR                                     SEATTLE WA 98108
       COMPENSATION OF ACCOUNTANT,                                P: 206-275-1010 || F: 206-381-0101
       AND APPLICATION FOR
       COMPENSATION OF ATTORNEY - 8

     Case 13-20151-CMA         Doc 192     Filed 12/07/18     Ent. 12/07/18 19:18:06       Pg. 8 of 8
